ORDER
PER CURIAM.
Father, David Randall Wyatt, appeals from the judgment of the trial court deny*63ing his motion to modify the decree of dissolution of his marriage to mother, Jill Marie Wyatt, and denying his motion for contempt for mother’s refusal to comply with the decree of dissolution.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).1

. Mother’s request to dismiss father’s appeal for the failure of his brief to comply with Rule 84.04(c) is denied.